Exhibit 10.2


 CONTINENTAL RESOURCES, INC.
2013 LONG-TERM INCENTIVE PLAN
ARTICLE I
PURPOSE
SECTION 1.1 Purpose . This Continental Resources, Inc. 2013 Long-Term Incentive
Plan (the "Plan" ) is established by Continental Resources, Inc., an Oklahoma
corporation (the "Company" ) to create incentives which are designed to motivate
Participants to put forth maximum effort toward the success and growth of the
Company and to enable the Company to attract and retain experienced individuals
who by their position, ability and diligence are able to make important
contributions to the Company's success. Toward these objectives, the Plan
provides for the grant of Options, Restricted Stock Awards, Bonus Stock Awards,
SARs, RSUs, Performance Awards, Annual Incentive Awards, Dividend Equivalents
and Other Bonus Awards to Eligible Employees and the grant of Nonqualified Stock
Options, Restricted Stock Awards, Bonus Stock Awards, SARs, RSUs, Performance
Awards, Dividend Equivalents and Other Bonus Awards to Consultants and Eligible
Directors, subject to the conditions set forth in the Plan and as such
capitalized terms are defined below.
SECTION 1.2 Establishment . The Plan was adopted by the Board and shall be
effective on May 23, 2013, the date approved by the Company's shareholders (the
"Effective Date" ). The Plan is effective from the Effective Date until May 22,
2023, unless earlier terminated pursuant to the provisions Section 12.1.
Notwithstanding any termination of the Plan, the Plan shall continue in effect
until all matters relating to the payment and administration of outstanding
Awards have been settled but no Awards may be granted under this Plan after
May 22, 2023.
ARTICLE II
DEFINITIONS
SECTION 2.1 "2005 Plan" means the Continental Resources, Inc. 2005 Long-Term
Incentive Plan, as amended and restated.
SECTION 2.2 "Affiliated Entity" means any corporation, partnership, limited
liability company or other form of legal entity in which a majority of the
partnership or other similar interest thereof is owned or controlled, directly
or indirectly, by the Company or one or more of its Subsidiaries or Affiliated
Entities or a combination thereof. For purposes hereof, the Company, a
Subsidiary or an Affiliated Entity shall be deemed to have a majority ownership
interest in a partnership or limited liability company if the Company, such
Subsidiary or Affiliated Entity shall be allocated a majority of partnership or
limited liability company gains or losses or shall be or control a managing
director or a general partner of such partnership or limited liability company.
SECTION 2.3 "Annual Incentive Award" means a conditional right granted to an
Eligible Employee under Article IX of this Plan to receive a cash payment,
shares of Common Stock, or another Award, unless otherwise determined by the
Committee, after the end of a specified year or other period.
SECTION 2.4 "Award" means, individually or collectively, any Option, Restricted
Stock Award, Bonus Stock Award, SAR, RSU, Performance Award, Annual Incentive
Award, Dividend Equivalent or Other Bonus Award granted under the Plan to an
Eligible Employee or any Nonqualified Stock Option, Restricted Stock Award,
Bonus Stock Award, SAR, RSU, Performance Award, Dividend Equivalent or Other
Bonus Award granted under the Plan to a Consultant or an Eligible Director
pursuant to such terms, conditions, restrictions, and/or limitations, if any, as
the Committee may establish by the Award Agreement or otherwise.
SECTION 2.5 "Award Agreement" means any written instrument that establishes the
terms, conditions, restrictions, and/or limitations applicable to an Award in
addition to those established by this Plan and by the Committee's exercise of
its administrative powers.
SECTION 2.6 "Board" means the Board of Directors of the Company.
SECTION 2.7 "Bonus Stock Award" means an Award of unrestricted shares of Common
Stock granted under Section 6.3.




1

--------------------------------------------------------------------------------




 
SECTION 2.8 "Change of Control Event" means, except as otherwise provided in an
Award Agreement, the occurrence of any of the following:
(i) The consummation of an agreement to acquire or a tender offer for beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
by any person, of 50% or more of either (x) the then outstanding shares of
Common Stock (the " Outstanding Stock ") or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the " Outstanding Company Voting Securities ");
provided, however, that for purposes of this subsection (i), the following
acquisitions and transactions shall not constitute a Change of Control Event:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
(D) any acquisition by any entity pursuant to a transaction that complies with
clauses (A), (B), and (C) of subsection (iii) below, or (E) any transaction in
which Outstanding Stock or Outstanding Company Voting Securities are issued,
sold or transferred to an Excluded Person;
(ii) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a " Business Combination "), in each
case, unless, following such Business Combination, all the following are true:
(A) the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock or common equity
interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company, or all or substantially all of the Company's
assets either directly or through one or more subsidiaries), (B) no person
(excluding any employee benefit plan (or related trust) of the Company or the
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock or common equity interests of the entity resulting from such Business
Combination, and (C) at least a majority of the members of the board of
directors or similar governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the definition above, with respect to any award subject to the
limitations and requirements of section 409A of the Code and the guidance and
regulations promulgated thereunder, a "Change of Control Event" for purposes of
triggering the exercisability, settlement or other payment or distribution of
such Award shall not occur unless a "change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation", as defined in section 1.409A-3(i)(5) of the
Treasury Regulations, has also occurred.
SECTION 2.9 " Change of Control Value " shall equal the amount determined in
clause (a), (b) or (c), whichever is applicable, as follows: (a) the per share
price offered to shareholders of the Company in any merger, consolidation, sale
of assets or dissolution transaction, (b) the price per share offered to
shareholders of the Company in any tender offer or exchange offer whereby a
Change of Control Event takes place, or (c) if such Change of Control Event
occurs other than pursuant to clause (a) or (b) of this Section 2.9, the fair
market value per share of the shares into which Grants being surrendered are
exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and surrender of such Grants. In the
event that the consideration offered to shareholders of the Company in any
transaction described in Section 11.3 consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered that is other than cash.
SECTION 2.10 "Code" means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.
SECTION 2.11 "Committee" means the Compensation Committee of the Board,
provided, however, that (a) with respect to (i) powers to grant and establish
the terms of Awards to Eligible Directors and (ii) all other powers that are
reserved to the Board under the Plan, and (b) to the extent the Board elects to
administer this Plan, references to "Committee" shall be deemed to be references
to Board.
SECTION 2.12 "Common Stock" means the common stock, par value $.01 per share, of
the Company, and after any substitution, such other stock as shall be
substituted therefore as provided in Article XI.


2

--------------------------------------------------------------------------------




 
SECTION 2.13 "Company" means Continental Resources, Inc., an Oklahoma
corporation.
SECTION 2.14 "Consultant" means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.
SECTION 2.15 "Covered Employee" means an individual designated by the Committee
as likely to be a "covered employee" within the meaning of section 162(m) of the
Code and the regulations thereunder (including Treasury Regulation §1.162-27 and
any successor regulations thereto).
SECTION 2.16 "Date of Grant" means the date on which the grant of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.
SECTION 2.17 "Disability" means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. For purposes of this
Plan, the determination of Disability shall be made in the sole and absolute
discretion of the Committee.
SECTION 2.18 "Dividend Equivalent" means a right, granted to an Eligible
Employee, a Consultant or an Eligible Director under Section 10.1, to receive
cash, Common Stock, other Awards or other property equal in value to dividends
paid with respect to a specified number of shares of Common Stock, or other
periodic payments.
SECTION 2.19 "EBITDA" means earnings before interest, taxes, depreciation and
amortization.
SECTION 2.20 "Effective Date" means May 23, 2013.
SECTION 2.21 "Eligible Employee" means any employee of the Company, a
Subsidiary, or an Affiliated Entity as approved by the Committee. An employee on
leave of absence may be considered as still in the employ of the Company, a
Subsidiary or an Affiliated Entity for purposes of eligibility for participation
in this Plan.
SECTION 2.22 "Eligible Director" means any member of the Board who is not an
employee of the Company, a Subsidiary or an Affiliated Entity.
SECTION 2.23 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
SECTION 2.24 "Excluded Person" means (i) Harold G. Hamm (" Hamm "), (ii) Hamm's
spouse (including any ex-spouse of Hamm pursuant to the terms of a domestic
relations order), (iii) any of Hamm's lineal descendants, (iv) Hamm's guardian
or other legal representative of Hamm or Hamm's estate, (v) any trust of which
at least one of the trustees is Hamm, or the principal beneficiaries of which
are any one or more of the persons or entities described in clause (i) through
(iv) above, (vi) any person or entity that is controlled by any one or more of
the persons or entities described in clause (i) through (v) above, (vii) any
group (within the meaning of the Exchange Act and the rules of the Securities
and Exchange Commission thereunder) that includes one or more of the persons or
entities described in clauses (i) through (vi) above, provided that such persons
and entities described in clauses (i) through (vi) above control more than 50%
of the voting power of such group.
SECTION 2.25 "Fair Market Value" means (A) during such time as the Common Stock
is registered under section 12 of the Exchange Act, the closing price of the
Common Stock as reported by an established stock exchange or automated quotation
system on the day for which such value is to be determined, or, if no sale of
the Common Stock shall have been made on any such stock exchange or automated
quotation system that day, on the next preceding day on which there was a sale
of such Common Stock, or (B) during any such time as the Common Stock is not
listed upon an established stock exchange or automated quotation system, the
mean between dealer "bid" and "ask" prices of the Common Stock in the
over-the-counter market on the day for which such value is to be determined, as
reported by the National Association of Securities Dealers, Inc., or (C) during
any such time as the Common Stock cannot be valued pursuant to (A) or (B) above,
the fair market value shall be as determined by the Committee in a manner that
complies with section 409A of the Code, considering all relevant information
including, by example and not by limitation, the services of an independent
appraiser.
SECTION 2.26 "Grants" means, collectively, outstanding Options or SARs.
 




3

--------------------------------------------------------------------------------




 
SECTION 2.27 "Immediate Family Members" means a Participant's spouse, children
or grandchildren.
SECTION 2.28 "Incentive Stock Option" means an Option intended to be and
designed as an incentive stock option within the meaning of section 422 of the
Code.
SECTION 2.29 "Incumbent Board" means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date and any other
individual who becomes a director of the Company after the Effective Date and
whose election or appointment by the Board or nomination for election by the
Company's shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board.
SECTION 2.30 "Nonqualified Stock Option" means an Option which is not an
Incentive Stock Option.
SECTION 2.31 "Option" means an Award granted under Article V of the Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.
SECTION 2.32 "Other Bonus Awards" means Awards granted to an Eligible Employee,
a Consultant or an Eligible Director under Section 10.2 hereof that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock, including cash Awards.
SECTION 2.33 "Participant" means an Eligible Employee, a Consultant or an
Eligible Director to whom an Award has been granted under the Plan.
SECTION 2.34 "Performance Award" means a right, granted to an Eligible Employee,
a Consultant or an Eligible Director under Article IX of the Plan, to receive
Awards based upon performance criteria specified by the Committee.
SECTION 2.35 "Plan" means this Continental Resources, Inc. 2013 Long-Term
Incentive Plan.
SECTION 2.36 "Recapitalization" means the Company recapitalizes, reclassifies
its capital stock, or otherwise changes its capital structure.
SECTION 2.37 "Restricted Stock Award" means an Award of shares of Common Stock
subject to a risk of forfeiture, restrictions on transferability and any other
restrictions imposed by the Committee in its discretion granted to an Eligible
Employee, a Consultant or an Eligible Director under Article VI of the Plan.
SECTION 2.38 "Restriction Period" means the specified period during which a
Restricted Stock Award is subject to restrictions, including continued
employment and service conditions and/or performance conditions, imposed by the
Committee in its discretion.
SECTION 2.39 "Retirement" means the termination of an Eligible Employee's
employment with the Company, a Subsidiary or an Affiliated Entity on or after
attaining age 62.
SECTION 2.40 "RSU" means a right to receive Common Stock, cash, or a combination
of both at the end of a specified period granted to an Eligible Employee, a
Consultant or an Eligible Director under Article VIII of the Plan.
SECTION 2.41 "SAR" means a stock appreciation right, which is the right to
receive an amount equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the grant price of the SAR, granted to
an Eligible Employee, a Consultant or an Eligible Director under Article VII of
the Plan.
SECTION 2.42 "Securities Act" means the Securities Act of 1933, as amended.
SECTION 2.43 "Subsidiary" shall have the same meaning set forth in section 424
of the Code.
 






4

--------------------------------------------------------------------------------




ARTICLE III
ADMINISTRATION
SECTION 3.1 Administration of the Plan . The Board shall have the power and
authority to administer the Plan and may delegate such authority to a Committee
comprised of members of the Board. The Board has, by resolution, appointed the
Committee to administer the Plan and has delegated its powers described under
this Section 3.1 for purposes of Awards granted to Eligible Employees and
Consultants. Pursuant to Section 3.2, the Committee shall also be authorized to
administer Awards granted by the Board to Eligible Directors.
Subject to the provisions of the Plan and Rule 16b-3 promulgated under the
Exchange Act and except as provided otherwise in Section 3.3, the Committee
shall have exclusive power to:
(a) Select Eligible Employees and Consultants to participate in the Plan;
(b) Determine the time or times when Awards will be made to Eligible Employees
and Consultants;
(c) Determine the form of an Award, whether an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock Award, Bonus Stock Award, SAR, RSU,
Performance Award, Annual Incentive Award, Dividend Equivalents, or Other Bonus
Award, the number of shares of Common Stock or Performance Awards subject to the
Award, the amount and all the terms, conditions (including performance
requirements), restrictions and/or limitations, if any, of an Award, including
the time and conditions of exercise or vesting and any terms requiring
forfeiture of Awards in the event of termination of the Participant's employment
or service relationship, and the terms of any Award Agreement, which may include
the waiver or amendment of prior terms and conditions or acceleration or early
vesting or payment of an Award under certain circumstances determined by the
Committee;
(d) Determine whether Awards will be granted singly or in combination;
(e) Accelerate the vesting, exercise or payment of an Award or the performance
period of an Award (provided, however, that the Committee shall not have any
discretion to accelerate, waive, or modify any term or condition of any Award
that is intended to qualify as "performance-based compensation" under section
162(m) of the Code if such discretion would cause the Award to not so qualify or
to accelerate the terms of payment of any Award subject to the limitations and
requirements of section 409A of the Code if such acceleration would subject a
Participant to additional taxes under section 409A of the Code);
(f) Determine whether and to what extent an Annual Incentive Award may be
deferred, either automatically or at the election of the Participant or the
Committee;
(g) Construe the respective Award Agreements and the Plan;
(h) Delegate its duties under the Plan (including but not limited to the
authority to grant Awards) to such agents as it may appoint from time to time,
provided that the Committee may not delegate its duties where such delegation
would violate state corporate law, or with respect to making Awards to, or
otherwise with respect to Awards granted to, Eligible Employees or Eligible
Directors who are subject to section 16(b) of the Exchange Act or who are
Covered Employees receiving Awards that are intended to constitute
"performance-based compensation" within the meaning of section 162(m) of the
Code; and
(i) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.
SECTION 3.2 Grants to Eligible Directors . The Board shall have the exclusive
power to select Eligible Directors to participate in the Plan and to determine
the number of Nonqualified Stock Options, Restricted Stock Awards, Bonus Stock
Awards, SARs, RSUs, Performance Awards, Dividend Equivalents or Other Bonus
Awards awarded to Eligible Directors selected for participation and the terms of
such Awards. The Committee shall administer all other aspects of the Awards made
to Eligible Directors. For purposes of the Plan, references to the "Committee"
shall be deemed to be references to the Board with respect to the powers
reserved exclusively to the Board pursuant to this Section.
SECTION 3.3 Committee to Make Rules and Interpret Plan . The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan, as it may deem necessary or advisable for
the administration of the Plan. The Committee's interpretation of the Plan or
any Awards and all decisions and determinations by the Board with respect to the
Plan shall be final, binding, and conclusive on all parties.


5

--------------------------------------------------------------------------------




 SECTION 3.4 Section 162(m) and Section 16 Provisions . The Company intends for
the Plan and the Awards made hereunder to qualify for the exception from
section 162(m) of the Code for "performance-based compensation" if it is
determined by the Committee that such qualification is desirable for an Award.
Accordingly, the Committee shall make determinations as to performance targets
and all other applicable provisions of the Plan as necessary in order for the
Plan and Awards made thereunder to satisfy the requirements of section 162(m) of
the Code. Further, as to any Award for which it is determined that such
qualification is desirable, the grant of such Award shall be determined and such
Award shall be administered by a committee of, and appointed by, the Board that
shall be comprised solely of two or more "outside directors" as used in
section 162(m) of the Code and applicable interpretive authority thereunder. Any
action of the Committee relating to an Award granted or to be granted to any
Eligible Employee or Eligible Director who is then subject to section 16 of the
Exchange Act in respect of the Company shall be taken by a committee of, and
approved by, the Board that shall be comprised solely of two or more
"nonemployee directors" within the meaning of Rule 16b-3(b)(3) promulgated under
the Exchange Act.
ARTICLE IV
SHARES SUBJECT TO THE PLAN
SECTION 4.1 Shares Subject to the Plan .
(a) Subject to the limitations set forth in the Plan, Awards may be made under
this Plan for a total of 7,500,000 shares of Common Stock. In addition to the
7,500,000 shares of Common Stock, (i) the number of shares of Common Stock
available for future awards under the 2005 Plan as of the Effective Date, plus
(ii) any shares subject to awards under the 2005 Plan that, following the
Effective Date, are forfeited or terminated, expire unexercised, are settled in
cash in lieu of common stock, or are exchanged or withheld as full or partial
payment of the tax withholding upon exercise or payment of any award under the
2005 Plan will also be available for the grant of Awards under the Plan;
provided, that, the number of shares available pursuant to clause (ii) shall not
exceed 500,000 shares. A maximum of 7,500,000 shares of Common Stock of the
total authorized under this Section 4.1(a) may be granted as Incentive Stock
Options. The limitations of this Section 4.1(a) shall be subject to the
adjustment provisions of Article XI.
(b) Common Stock to be delivered under the Plan shall be made available from
(i) authorized but unissued shares of Common Stock, (ii) shares of Common Stock
held in the treasury of the Company, or (iii) previously issued shares of Common
Stock reacquired by the Company, including shares purchased on the open market.
(c) No Award may be granted if the number of shares of Common Stock to be
delivered in connection with such Award exceeds the number of shares of Common
Stock remaining available under this Plan minus the number of shares of Stock
issuable in settlement of or relating to then-outstanding Awards. The Committee
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of shares of Common Stock actually delivered
differs from the number of shares previously counted in connection with an
Award.
SECTION 4.2 Annual Limitations on Grant of Certain Awards .
(a) Subject to Article XI, the aggregate number of shares of Common Stock made
subject to the grant of Options and/or SARs to any Eligible Employee in any
calendar year may not exceed 250,000 shares, subject to the adjustment
provisions of Article XI.
(b) Subject to Article XI, the aggregate number of shares of Common Stock made
subject to the grant of Restricted Stock Awards, RSUs and Performance Awards to
any Eligible Employee in any calendar year may not exceed 250,000, subject to
the adjustment provisions of Article XI.
(c) The maximum amount made subject to the grant of Annual Incentive Awards to
any Eligible Employee in any calendar year may not exceed $10,000,000.
SECTION 4.3 Availability of Shares Not Issued under Awards . Shares of Common
Stock subject to an Award under this Plan that expire or are canceled,
forfeited, surrendered, exchanged, settled in cash or otherwise terminated,
including (i) shares forfeited with respect to Restricted Stock Awards, and
(ii) shares withheld by, or otherwise remitted to, the Company to satisfy a
Participant's tax withholding obligations upon the lapse of restrictions on
Restricted Stock Awards or the exercise of Options or SARs granted under the
Plan or upon any other payment or issuance of shares under the Plan, will again
be available for Awards under this Plan, except that if any such shares could
not again be available for Awards to a particular Participant under any
applicable law or regulation, such shares
 


6

--------------------------------------------------------------------------------




 
shall be available exclusively for Awards to Participants who are not subject to
such limitation. Notwithstanding the foregoing, the following shares of Common
Stock will not be available for future Awards under this Plan: (i) shares
withheld, or otherwise tendered by Participants, as full or partial payment to
the Company upon the exercise of Options granted under this Plan; or (ii) shares
reserved for issuance upon the grant of SARs to the extent the number of
reserved shares exceeds the number of shares actually issued upon exercise of
the SARs.
SECTION 4.4 Prohibition on Repricing . Subject to Article XI of the Plan,
neither the Committee nor the Board shall, without the approval of shareholders,
amend the terms of previously granted Options or SARs, or cancel outstanding
Options or SARs, in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the originally granted
Options or SARs.
SECTION 4.5 Miscellaneous .
(a) To the extent not already specified in the Plan, the Committee shall, in its
sole discretion, determine the manner in which fractional shares arising under
this Plan shall be treated.
(b) Separate certificates or a book-entry registration representing shares of
Common Stock shall be delivered to a Participant upon the exercise of any
Option.
(c) The maximum term of any Award shall be ten years.
ARTICLE V
STOCK OPTIONS
SECTION 5.1 Grant of Options . The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Nonqualified Stock Options to Eligible Employees, Consultants
and Eligible Directors. In addition, the Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Incentive Stock Options to Eligible Employees. Each grant
of an Option shall be evidenced by an Award Agreement executed by the Company
and the Participant, and shall contain such terms and conditions and be in such
form as the Committee may from time to time approve, subject to the requirements
of Section 5.2.
SECTION 5.2 Conditions of Options . Each Option so granted shall be subject to
the following conditions:
(a) Exercise Price . As limited by Section 5.2(e) below, each Option shall state
the exercise price which shall be set by the Committee at the Date of Grant;
provided, however, no Option shall be granted at an exercise price which is less
than the Fair Market Value of the Common Stock on the Date of Grant.
(b) Form of Payment . The exercise price of an Option may be paid by any of the
following methods as permitted by the Committee: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) by delivering
shares of Common Stock having a Fair Market Value on the date of payment equal
to the amount of the exercise price; (iii) by net issue exercise, pursuant to
which the Company will issue a number of shares of Common Stock as to which the
Option is exercised, less a number of shares with a Fair Market Value as of the
date of exercise equal to the exercise price; or (iv) a combination of the
foregoing. In addition to the foregoing, the Committee may permit an Option
granted under the Plan to be facilitated by a broker-dealer acting on behalf of
a Participant through procedures approved by the Committee.
(c) Exercise of Options . Options granted under the Plan shall be exercisable,
in whole or in such installments and at such times, and shall expire at such
time, as shall be provided by the Committee in the Award Agreement. Exercise of
an Option shall be by written notice to the Secretary of the Company at least
two business days in advance of such exercise stating the election to exercise
in the form and manner determined by the Committee. Every share of Common Stock
acquired through the exercise of an Option shall be deemed to be fully paid at
the time of exercise and payment of the exercise price and all applicable taxes.
(d) Other Terms and Conditions . Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company, its
Subsidiaries, or an Affiliated Entity, or must hold Options before they may be
exercised; (iii) the


7

--------------------------------------------------------------------------------




minimum periods during which shares acquired upon exercise must be held before
sale or transfer shall be permitted; (iv) conditions under which such Options or
shares may be subject to forfeiture; (v) the frequency of exercise or the
minimum or maximum number of shares that may be acquired at any one time;
(vi) the achievement by the Company of specified performance criteria; and
(vii) non-compete and protection of business matters.
(e) Special Restrictions Relating to Incentive Stock Options . Options issued in
the form of Incentive Stock Options shall only be granted to Eligible Employees
who provide services to the Company or any parent or subsidiary corporation (as
defined in section 424 of the Code). To the extent that the aggregate fair
market value (determined at the time the respective Incentive Stock Option is
granted) of stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Nonqualified
Stock Options. The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Participant's Incentive Stock Options will not
constitute Incentive Stock Options because of such limitation and shall notify
the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted the
option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution,
and shall be exercisable during the Participant's lifetime only by such
Participant or the Participant's guardian or legal representative.
(f) Application of Funds . The proceeds received by the Company from the sale of
Common Stock pursuant to Options will be used for general corporate purposes.
(g) Shareholder Rights . No Participant shall have a right as a shareholder with
respect to any share of Common Stock subject to an Option prior to purchase of
such shares of Common Stock by exercise of the Option.
(h) Options and Rights in Substitution for Options Granted by Other Employers .
Options and SARs may be granted under the Plan from time to time in substitution
for options and such rights held by individuals providing services to
corporations or other entities who become Eligible Employees, Consultants, or
Eligible Directors as a result of a merger or consolidation or other business
transaction with the Company or any Affiliated Entity.
ARTICLE VI
RESTRICTED STOCK AND BONUS STOCK AWARDS
SECTION 6.1 Grant of Restricted Stock and Bonus Stock Awards . The Committee
may, from time to time, subject to the provisions of the Plan and such other
terms and conditions as it may determine, grant a Restricted Stock Award and/or
Bonus Stock Awards to Eligible Employees, Consultants or Eligible Directors.
Restricted Stock Awards and Bonus Stock Awards shall be awarded in such number
and at such times during the term of the Plan as the Committee shall determine.
Each Restricted Stock Award and Bonus Stock Award shall be subject to an Award
Agreement setting forth the terms of such Award and may be evidenced in such
manner as the Committee deems appropriate, including, without limitation, a
book-entry registration or issuance of a stock certificate or certificates. The
purchase price, if any, for shares of Common Stock issued in connection with a
Restricted Stock Award shall be determined by the Committee, in its sole
discretion.
SECTION 6.2 Conditions of Restricted Stock Awards . The grant of a Restricted
Stock Award shall be subject to the following:
(a) Restriction Period . The Committee shall determine the Restriction Period or
Periods that shall apply to the shares of Common Stock covered by each
Restricted Stock Award or portion thereof, which shall require the Eligible
Employee, Consultant or Eligible Director to remain in the employment of, or to
provide continued services to, as applicable, the Company, a Subsidiary, or an
Affiliated Entity for a prescribed period or which shall require the achievement
by the Company of specified performance criteria based upon the Company's
achievement of all or a portion of the performance criteria set forth in
Section 9.2(b), as may from time to time be specified by the Committee. At the
end of the Restriction Period, assuming the fulfillment of any specified vesting
conditions, such restrictions as have been imposed by the Committee shall lapse
with respect to the shares of Common Stock covered by the Restricted Stock Award
or portion thereof. In addition to acceleration of vesting upon the occurrence
of a Change of Control Event as provided in Section 11.4, the


8

--------------------------------------------------------------------------------




Committee may, in its discretion, accelerate the vesting of a Restricted Stock
Award in the case of the death, Disability or Retirement of the Participant who
is an Eligible Employee or resignation of a Participant who is a Consultant or
an Eligible Director. Notwithstanding the preceding provisions of this
Section 6.2(a), the Committee may not take any action described in this
Section 6.2(a) with respect to a Restricted Stock Award that has been granted to
a Covered Employee if such Award has been designed to meet the exception for
"performance-based compensation" under section 162(m) of the Code.
(b) Restrictions . The holder of a Restricted Stock Award may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of the shares of
Common Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Committee shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.
(c) Rights as Shareholders . The Committee may, in its discretion, grant to the
holder of a Restricted Stock Award all or any of the rights of a shareholder
with respect to the shares, including, but not by way of limitation, the right
to receive dividends. As a condition to the grant of a Restricted Stock Award,
the Committee may require or permit a Participant to elect that any cash
dividends paid on a share of Restricted Stock be automatically reinvested in
additional shares of Restricted Stock, applied to the purchase of additional
Awards under this Plan or deferred without interest to the date of vesting of
the associated Restricted Stock Award. Unless otherwise determined by the
Committee, if any dividends or other distributions are paid in shares of Common
Stock, all such shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid.
SECTION 6.3 Conditions of Bonus Stock Awards . Each Bonus Stock Award granted to
a Participant shall constitute a transfer of unrestricted shares of Common Stock
on such terms and conditions as the Committee shall determine. Bonus Stock
Awards shall be made in shares of Common Stock and need not be subject to
performance criteria or objectives or to forfeiture. The purchase price, if any,
for shares of Common Stock issued in connection with a Bonus Stock Award shall
be determined by the Committee in its sole discretion.
ARTICLE VII
STOCK APPRECIATION RIGHTS
SECTION 7.1 Grant of SARs . The Committee may from time to time, in its sole
discretion, subject to the provisions of the Plan and subject to other terms and
conditions as the Committee may determine, grant an SAR to any Eligible
Employee, Consultant or Eligible Director. SARs may be granted in tandem with an
Option, in which event, the Participant has the right to elect to exercise
either the SAR or the Option. Upon the Participant's election to exercise one of
these Awards, the other tandem Award is automatically terminated. SARs may also
be granted as an independent Award separate from an Option. Each grant of an SAR
shall be evidenced by an Award Agreement executed by the Company and the
Participant and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of the
Plan. The exercise price of the SAR shall not be less than the Fair Market Value
of a share of Common Stock on the Date of Grant of the SAR.
SECTION 7.2 Exercise and Payment . SARs granted under the Plan shall be
exercisable in whole or in installments and at such times as shall be provided
by the Committee in the Award Agreement. Exercise of a SAR shall be by written
notice to the Secretary of the Company at least two business days in advance of
such exercise stating the election to exercise in the form and manner determined
by the Committee. The amount payable with respect to each SAR shall be equal in
value to the excess, if any, of the Fair Market Value of a share of Common Stock
on the exercise date over the grant price of the SAR. Payment of amounts
attributable to a SAR shall be made in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee, and the timing of such
payment shall be specified in the Award Agreement with respect to each SAR.
SECTION 7.3 Restrictions . In the event a SAR is granted in tandem with an
Incentive Stock Option, the Committee shall subject the SAR to restrictions
necessary to ensure satisfaction of the requirements under section 422 of the
Code. In the case of a SAR granted in tandem with an Incentive Stock Option to
an Eligible Employee who owns more than 10% of the combined voting power of the
Company or its Subsidiaries on the date of such grant, (i) the amount payable
with respect to each SAR shall be equal in value to the applicable percentage of
the excess, if any, of the Fair Market Value of a share of Common Stock on the
exercise date over the exercise price of the SAR, which exercise price shall not
be less than 110% of the Fair Market Value of a share of Common Stock on the
date the SAR and (ii) the SAR shall not be exercisable after the five year
anniversary of the date of grant.
 


9

--------------------------------------------------------------------------------




 
ARTICLE VIII
RESTRICTED STOCK UNITS
SECTION 8.1 Grant of Restricted Stock Units . The Committee may from time to
time, in its sole discretion, subject to the provisions of the Plan and subject
to other terms and conditions as the Committee may determine, grant Restricted
Stock Units, or RSUs, which are rights to receive shares of Common Stock or cash
(or a combination thereof) at the end of a specified deferral period (which may
or may not be coterminous with the vesting schedule of the Award), to any
Eligible Employee, Consultant, or Eligible Director, subject to the following
terms and conditions.
SECTION 8.2 Award and Restrictions . Settlement of an RSU shall occur upon
expiration of the deferral period specified for such RSU by the Committee. In
addition, RSUs shall be subject to such restrictions (which may include a risk
of forfeiture) as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine. RSUs shall be satisfied by the delivery of shares
of Common Stock or cash in the amount equal to the Fair Market Value of the
specified number of shares of Common Stock covered by the RSUs, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.
SECTION 8.3 Dividend Equivalents . Unless otherwise determined by the Committee
at the date of grant, a right to receive Dividend Equivalents paid with respect
to the specified number of shares of Common Stock covered by an RSU shall be
either (A) paid with respect to such RSU on the dividend payment date in cash or
in shares of unrestricted shares of Common Stock having a Fair Market Value
equal to the amount of such dividends, or (B) deferred with respect to such RSUs
and the amount or value thereof automatically deemed reinvested in additional
Restricted Stock Units.
ARTICLE IX
PERFORMANCE AND ANNUAL INCENTIVE AWARDS
SECTION 9.1 Performance Conditions . The right of an Eligible Employee,
Consultant or Eligible Director to receive a grant, and the right of a
Participant to exercise or receive a grant or settlement of any Award, and the
timing thereof, may be subject to such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 9.2 and 9.3 hereof in the case of a Performance Award or
Annual Incentive Award intended to qualify as "performance-based compensation"
under section 162(m) of the Code.
SECTION 9.2 Performance Awards Granted to Designated Covered Employees . If the
Committee determines that a Performance Award to be granted to an Eligible
Employee who is designated by the Committee as likely to be a Covered Employee
should qualify as "performance-based compensation" for purposes of section
162(m) of the Code, the grant, exercise and/or settlement of such Performance
Award may be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 9.2.
(a) Performance Goals Generally . The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 9.2.
Performance goals shall be objective and shall otherwise meet the requirements
of section 162(m) of the Code and regulations thereunder (including Treasury
Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being "substantially uncertain"
at the time the Committee actually establishes the performance goal or goals.
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants.
 




10

--------------------------------------------------------------------------------




(b) Business and Individual Performance Criteria
(i) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or business
or geographical units of the Company (except with respect to the total
shareholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Performance Awards:
(1) earnings per share; (2) increase in revenues; (3) increase in cash flow;
(4) increase in cash flow from operations; (5) increase in cash flow return;
(6) return on net assets; (7) return on assets; (8) return on investment;
(9) return on capital; (10) return on equity; (11) economic value added;
(12) operating margin; (13) contribution margin; (14) net income; (15) net
income per share; (16) pretax earnings; (17) pretax earnings before interest,
depreciation and amortization; (18) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(19) total shareholder return; (20) debt reduction; (21) market share;
(22) change in the Fair Market Value of the Common Stock; (23) operating income;
(24) reserve additions/replacements; (25) reduction of finding and development
costs; (26) increase in production volume; (27) decrease in production costs;
(28) EBITDA; (29) reduction in general and administrative expenses; (30) debt to
equity ratio; (31) debt to cash flow ratio; (32) debt to EBITDA ratio;
(33) profit margin; and (34) any of the above goals determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor's 500 Stock Index or a group of comparable companies. One or more of the
foregoing business criteria shall also be exclusively used in establishing
performance goals for Annual Incentive Awards granted to a Covered Employee
under Section 9.3 hereof that are intended to qualify as "performance-based
compensation" under section 162(m) of the Code.
(ii) Individual Performance Criteria. The grant, exercise and/or settlement of
Performance Awards may also be contingent upon individual performance goals
established by the Committee. If required for compliance with section 162(m) of
the Code, such criteria shall be approved by the shareholders of the Company.
(c) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for "performance-based
compensation" under section 162(m) of the Code.
(d) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the criteria set forth in Section 9.2(b) hereof
during the given performance period, as specified by the Committee in accordance
with Section 9.2(c) hereof. The Committee may specify the amount of the
Performance Award pool as a percentage of any of such criteria, a percentage
thereof in excess of a threshold amount, or as another amount which need not
bear a strictly mathematical relationship to such criteria.
(e) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of (A) the
Performance Award pool, and the maximum amount of the potential Performance
Award payable to each Participant in the Performance Award pool, or (B) the
amount of the potential Performance Award otherwise payable to each Participant.
Settlement of such Performance Awards shall be in cash, shares of Common Stock,
other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance Awards, but may not exercise
discretion to increase any such amount payable to a Covered Employee in respect
of a Performance Award subject to this Section 9.2. The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.
SECTION 9.3 Annual Incentive Awards Granted to Designated Covered Employees . If
the Committee determines that an Annual Incentive Award to be granted to an
Eligible Employee who is designated by the Committee as likely to be a Covered
Employee should qualify as "performance-based compensation" for purposes of
section 162(m) of the Code, the grant, exercise and/or settlement of such Annual
Incentive Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 9.3.
(a) Potential Annual Incentive Awards. Not later than the end of the 90th day of
each applicable year, or at such other date as may be required or permitted in
the case of Awards intended to be "performance-based compensation" under section
162(m) of the Code, the Committee shall determine the Eligible Employees who
will potentially receive Annual Incentive Awards, and the amounts potentially
payable thereunder, for that fiscal year or other applicable period, either out
of an Annual Incentive Award pool established by such date


11

--------------------------------------------------------------------------------




 under Section 9.3(b) hereof or as individual Annual Incentive Awards. The
amount potentially payable, with respect to Annual Incentive Awards, shall be
based upon the achievement of a performance goal or goals based on one or more
of the business criteria set forth in Section 9.2(b) hereof in the given
performance year or period, as specified by the Committee.
(b) Annual Incentive Award Pool. The Committee may establish an Annual Incentive
Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 9.2(b) hereof during the given performance period, as specified
by the Committee in accordance with Section 9.3(a) hereof. The Committee may
specify the amount of the Annual Incentive Award pool as a percentage of any of
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount which need not bear a strictly mathematical relationship to
such business criteria.
(c) Payout of Annual Incentive Awards. After the end of each applicable year or
other period, the Committee shall determine the amount, if any, of (A) the
Annual Incentive Award pool, and the maximum amount of the potential Annual
Incentive Award payable to each Participant in the Annual Incentive Award pool,
or (A) the amount of the potential Annual Incentive Award otherwise payable to
each Participant. The Committee may, in its discretion, determine that the
amount payable to any Participant as a final Annual Incentive Award shall be
reduced from the amount of his or her potential Annual Incentive Award,
including a determination to make no final Award whatsoever, but may not
exercise discretion to increase any such amount in the case of an Annual
Incentive Award intended to qualify under section 162(m) of the Code. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant prior to the end of the applicable year or period or settlement of
such Annual Incentive Award.
SECTION 9.4 Written Determinations . All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award pool
or potential individual Performance Awards, the achievement of performance goals
relating to and final settlement of Performance Awards under Section 9.2, the
amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards, the achievement of performance goals relating to and final
settlement of Annual Incentive Awards under Section 9.3 shall be made in writing
in the case of any Award intended to qualify under section 162(m) of the Code.
The Committee may not delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards.
SECTION 9.5 Status of Section 9.2 and Section 9.3 Awards under Section 162(m) of
the Code . It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Sections 9.2 and 9.3 hereof granted to Covered Employees
shall, if so designated by the Committee, constitute "performance-based
compensation" within the meaning of section 162(m) of the Code and regulations
thereunder. Accordingly, the terms of Sections 9.2, 9.3, 9.4, and 9.5, including
the definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Eligible Employee will be a
"covered employee" under section 162(m) of the Code with respect to a fiscal
year that has not yet been completed, the term Covered Employee as used herein
shall mean only a person designated by the Committee, at the time of grant of a
Performance Award or an Annual Incentive Award, who is likely to be a Covered
Employee with respect to that fiscal year. If any provision of this Plan as in
effect on the date of adoption of any agreements relating to Performance Awards
or Annual Incentive Awards that are designated as intended to comply with
section 162(m) of the Code does not comply or is inconsistent with the
requirements of section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
ARTICLE X
OTHER AWARDS
SECTION 10.1 Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to an Eligible Employee, Eligible Director or Consultant, entitling
the Participant to receive cash, Common Stock, other Awards, or other property
equal in value to dividends paid with respect to a specified number of shares of
Common Stock, or other periodic payments. Dividend Equivalents may be awarded on
a free-standing basis or in connection with another Award. The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Common Stock, Awards, or
other investment vehicles, and subject to such restrictions on transferability
and risks of forfeiture, as the Committee may specify.
 




12

--------------------------------------------------------------------------------




 SECTION 10.2 Other Bonus Awards. The Committee is authorized, subject to
limitations under applicable law, to grant Other Bonus Awards to Participants,
as deemed by the Committee to be consistent with the purposes of this Plan,
including without limitation convertible or exchangeable debt securities, other
rights convertible or exchangeable into Common Stock, purchase rights for Common
Stock, Awards with value and payment contingent upon performance of the Company
or any other factors designated by the Committee, and Awards valued by reference
to the book value of Common Stock or the value of securities of or the
performance of specified Subsidiaries of the Company. The Committee shall
determine the terms and conditions of such Other Bonus Awards. Common Stock
delivered pursuant to an Other Bonus Award in the nature of a purchase right
granted under this Section 10.2 shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Common Stock, other Awards, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
Other Bonus Award under this Plan, may also be granted pursuant to this
Section 10.2.
ARTICLE XI
RECAPITALIZATION OR REORGANIZATION
SECTION 11.1 No Effect on Right or Power . The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
Recapitalization, reorganization or other change in the Company's or any
Affiliated Entity's capital structure or its business, any merger or
consolidation of the Company or any Affiliated Entity, any issue of debt or
equity securities ahead of or affecting Common Stock or the rights thereof, the
dissolution or liquidation of the Company or any Affiliated Entity or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding. In no event will any action
taken by the Committee pursuant to this Article XI result in creation of
deferred compensation within the meaning of section 409A of the Code and the
regulations and other guidance promulgated thereunder.
SECTION 11.2 Subdivision or Consolidation of Shares; Stock Dividends . The
shares with respect to which Awards may be granted are shares of Common Stock as
presently constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied
and the number of shares of Common Stock authorized pursuant to Article IV of
the Plan, as applicable (i) in the event of an increase in the number of
outstanding shares, shall be proportionately increased, and the purchase price
per share shall be proportionately reduced, and (ii) in the event of a reduction
in the number of outstanding shares, shall be proportionately reduced, and the
purchase price per share shall be proportionately increased. Any fractional
share resulting from such adjustment shall be rounded up to the next whole
share. Adjustments under this Section 11.2 shall be made by the Committee and
its determination as to what adjustments shall be made and the extent thereof
shall be final, binding and conclusive.
SECTION 11.3 Recapitalizations and Change of Control Events . If the Company
undergoes a Recapitalization without the occurrence of a Change of Control
Event, the number and class of shares of Common Stock covered by an Award
theretofore granted shall be adjusted so that such Award shall thereafter cover
the number and class of shares of stock and securities to which the Participant
would have been entitled pursuant to the terms of the Recapitalization if,
immediately prior to the Recapitalization, the Participant had been the holder
of record of the number of shares of Common Stock then covered by such Award and
the share limitations provided in Article IV shall be adjusted in a manner
consistent with the Recapitalization. Upon a Change of Control Event the
Committee, acting in its sole discretion without the consent or approval of any
Participant, shall effect one or more of the following alternatives, which
alternatives may vary among individual Participants and which may vary among
Grants held by any individual Participant: (1) accelerate the time at which
Grants then outstanding may be exercised so that such Grants may be exercised in
full for a limited period of time on or before a specified date (before or after
such Change of Control Event) fixed by the Committee, after which specified date
all unexercised Grants and all rights of Participants thereunder shall
terminate, (2) require the mandatory surrender to the Company by all or selected
Participants of some or all of the outstanding Grants held by such Participants
(irrespective of whether such Grants are then exercisable under the provisions
of the Plan) as of a date, before or after such Change of Control Event,
specified by the Committee, in which event the Committee shall thereupon cancel
such Grants and the Company shall pay (or cause to be paid) to each Participant
an amount of cash per share equal to the excess, if any, of the Change of
Control Value of the shares subject to such Grants over the exercise price(s)
under such Grants for such shares (except that to the extent the exercise price
under any such Grant is equal to or exceeds the Change of Control Value, in
which case no amount shall be payable with respect to such Grant), or (3) make
such adjustments to Grants then outstanding as the Committee deems appropriate
to reflect such Change of Control Event (provided, however, that the Committee
may determine in its sole discretion that no adjustment is necessary to Grants
then outstanding),


13

--------------------------------------------------------------------------------




including, without limitation, adjusting a Grant to provide that the number and
class of shares of Common Stock covered by such Grant shall be adjusted so that
such Grant shall thereafter cover securities of the surviving or acquiring
corporation or other property (including, without limitation, cash), as
determined by the Committee in its sole discretion.
SECTION 11.4 Vesting Upon Change of Control Event . Notwithstanding any other
provision in this Plan to the contrary, unless expressly provided otherwise in
the applicable Award Agreement, Awards granted under the Plan to any Eligible
Employee, Consultant or Eligible Director shall be immediately vested, fully
earned and exercisable upon the occurrence of a Change of Control Event.
SECTION 11.5 Other Changes in the Common Stock . In the event of changes in the
outstanding Common Stock by reason of Recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the Date of Grant of any Award and not
otherwise provided for by this Article XI, such Award and any Award Agreement
shall be subject to adjustment by the Committee at its sole discretion as to the
number and price of shares of Common Stock or other consideration subject to
such Award. In the event of any such change in the outstanding Common Stock or
distribution to the holders of Common Stock, or upon the occurrence of any other
event described in this Article XI, the aggregate maximum number of shares
available under the Plan, the aggregate maximum number of shares that may be
issued under the Plan through Incentive Stock Options, Options generally, SARs,
Restricted Stock Awards, RSUs, and Performance Awards, and the maximum number of
shares that may be subject to Awards granted to any one individual may be
appropriately adjusted to the extent, if any, determined by the Committee, whose
determination shall be conclusive. Notwithstanding the foregoing, except as
otherwise provided by the Committee, upon the occurrence of a Change of Control
Event, the Committee, acting in its sole discretion without the consent or
approval of any Participant, may require the mandatory surrender to the Company
by all or selected Participants of some or all of the outstanding Annual
Incentive Awards and Performance Awards as of a date, before or after such
Change of Control Event, specified by the Committee, in which event the
Committee shall thereupon cancel such Annual Incentive Awards and Performance
Awards and the Company shall pay (or cause to be paid) to each Participant an
amount of cash equal to the maximum value (which maximum value may be
determined, if applicable and in the discretion of the Committee, based on the
then Fair Market Value of the Common Stock) of such Annual Incentive Award or
Performance Award which, in the event the applicable performance or vesting
period set forth in such Annual Incentive Award or Performance Award has not
been completed, shall be multiplied by a fraction, the numerator of which is the
number of days during the period beginning on the first day of the applicable
performance or vesting period and ending on the date of the surrender, and the
denominator of which is the aggregate number of days in the applicable
performance or vesting period.
SECTION 11.6 Shareholder Action . Any adjustment provided for in the above
Subparagraphs shall be subject to any required shareholder action.
SECTION 11.7 No Adjustments Unless Otherwise Provided . Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable. No
fractional shares of Common Stock or units of other securities shall be issued
pursuant to any such adjustment, and any fractional share resulting from such
adjustment shall be rounded up to the next whole share.
ARTICLE XII
GENERAL
SECTION 12.1 Changes to the Plan and Awards . The Board may amend, alter,
suspend, discontinue or terminate this Plan or the Committee's authority to
grant Awards under this Plan without the consent of shareholders or
Participants, except that any amendment or alteration to this Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company's shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Common Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to this
Plan to shareholders for approval; provided, that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award. The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
agreement relating thereto, except as otherwise provided in this Plan; provided,
however, that, without the consent of an affected Participant, no such Committee


14

--------------------------------------------------------------------------------




action may materially and adversely affect the rights of such Participant under
such Award. For purposes of clarity, any adjustments made to Awards pursuant to
Article XI will be deemed not to materially and adversely affect the rights of
any Participant under any previously granted and outstanding Award and therefore
may be made without the consent of affected Participants.
SECTION 12.2 Termination of Employment; Termination of Service .
(a) If an Eligible Employee's employment with the Company, a Subsidiary or an
Affiliated Entity terminates as a result of death, Disability or Retirement, the
Eligible Employee (or personal representative in the case of death) shall be
entitled to purchase all or any part of the shares subject to any vested Option
for a period of up to three months from such date of termination (one year in
the case of death or a Disability that is also a "disability" within the meaning
of section 22(e)(3) of the Code, in lieu of the three-month period). If an
Eligible Employee's employment terminates for any other reason, the Eligible
Employee shall be entitled to purchase all or any part of the shares subject to
any vested Option for a period of up to three months from such date of
termination. In no event shall any Option be exercisable past the term of the
Option. The Committee may, in its sole discretion, accelerate the vesting of
unvested Awards in the event of termination of employment of any Participant.
(b) In the event a Consultant ceases to provide services to the Company or an
Eligible Director terminates service as a director of the Company, the unvested
portion of any Award shall be forfeited unless otherwise accelerated pursuant to
the terms of the Eligible Director's or Consultant's Award Agreement or by the
Committee. The Consultant or Eligible Director shall have a period of one year
following the date he ceases to provide consulting services or ceases to be a
director, as applicable, to exercise any Nonqualified Stock Options which are
otherwise exercisable on his date of termination of service.
SECTION 12.3 Limited Transferability-Options . The Committee may, in its
discretion, authorize all or a portion of the Nonqualified Stock Options granted
under this Plan to be on terms which permit transfer by the Participant to
(i) the ex-spouse of the Participant pursuant to the terms of a domestic
relations order, (ii) the Immediate Family Members of the Participant, (iii) a
trust or trusts for the exclusive benefit of such Immediate Family Members, or
(iv) a partnership or limited liability company in which such Immediate Family
Members are the only partners or members. In addition there may be no
consideration for any such transfer. The Award Agreement pursuant to which such
Nonqualified Stock Options are granted shall expressly provide for
transferability in a manner consistent with this paragraph. Subsequent transfers
of transferred Nonqualified Stock Options shall be prohibited except as set
forth below in this Section 12.3. All terms of the Award Agreement, including
all vesting provisions, shall continue to apply to the Nonqualified Stock
Option. The events of termination of employment of Section 12.2 hereof shall
continue to be applied with respect to the original Participant, following which
the Nonqualified Stock Options shall be exercisable by the transferee only to
the extent, and for the periods specified in Section 12.2 hereof. No transfer
pursuant to this Section 12.3 shall be effective to bind the Company unless the
Company shall have been furnished with written notice of such transfer together
with such other documents regarding the transfer as the Committee shall request.
With the exception of a transfer in compliance with the foregoing provisions of
this Section 12.3, all other types of Awards authorized under this Plan shall be
transferable only by will or the laws of descent and distribution or with the
Committee's advance approval, which may be given or withheld in the Committee's
sole discretion; however, no such transfer shall be effective to bind the
Company unless the Committee has been furnished with written notice of such
transfer and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee of the terms and conditions of such Award.
SECTION 12.4 Withholding Taxes . Unless otherwise paid by the Participant, the
Company, its Subsidiaries or any of its Affiliated Entities shall be entitled to
deduct from any payment under the Plan, regardless of the form of such payment,
the amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and as a condition of the making of such payment. In
accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from an Award by (i) directing the Company to withhold from any
payment of the Award a number of shares of Common Stock having a Fair Market
Value on the date of payment equal to the amount of the required withholding
taxes or (ii) delivering to the Company previously owned shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
required withholding taxes. However, any payment made by the Participant
pursuant to either of the foregoing clauses (i) or (ii) shall not be permitted
if it would result in an adverse accounting charge with respect to such shares
used to pay such taxes unless otherwise approved by the Committee.
SECTION 12.5 Regulatory Approval and Listings . During the time that the Company
is subject to the reporting requirements of section 12 of the Exchange Act, or
earlier, in the sole discretion of the Committee, the Company shall file with
the Securities and Exchange Commission and keep continuously effective, a
Registration Statement on Form S-8 with respect to shares of Common Stock


15

--------------------------------------------------------------------------------




subject to Awards hereunder. Notwithstanding anything contained in this Plan to
the contrary, the Company shall have no obligation to issue shares of Common
Stock under this Plan prior to the obtaining of any approval from, or
satisfaction of any waiting period or other condition imposed by, any
governmental agency or stock exchange which the Committee shall, in its sole
discretion, determine to be necessary or advisable. In addition, and
notwithstanding anything contained in this Plan to the contrary, while the
Company is subject to the reporting requirements of section 12 of the Exchange
Act, the Company shall have no obligation to issue shares of Common Stock under
this Plan prior to:
(a) the admission of such shares to listing on the stock exchange on which the
Common Stock may be listed; and
(b) the completion of any registration or other qualification of such shares
under any state or Federal law or ruling of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.
SECTION 12.6 No Right to Continued Employment . Participation in the Plan shall
not give any Eligible Employee, Eligible Director or Consultant any right to
remain in the employ of, or the right to continue in a service relationship
with, the Company, any Subsidiary, or any Affiliated Entity. The Company or, in
the case of employment or a service relationship with a Subsidiary or an
Affiliated Entity, the Subsidiary or Affiliated Entity reserves the right to
terminate any Eligible Employee, Eligible Director or Consultant at any time.
Further, the adoption of this Plan shall not be deemed to give any Eligible
Employee or any other individual any right to be selected as a Participant or to
be granted an Award.
SECTION 12.7 Reliance on Reports . Each member of the Board and each member of
the Committee shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Board or the Committee be
liable for any determination made or other action taken or any omission to act
in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.
SECTION 12.8 Construction . Masculine pronouns and other words of masculine
gender shall refer to both men and women. The titles and headings of the
Sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.
SECTION 12.9 Governing Law . The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable Federal law.
SECTION 12.10 Other Laws or Rules . It is the intent of the Company that the
grant of any Awards to or other transaction by a Participant who is subject to
section 16 of the Exchange Act shall be exempt from such section pursuant to an
applicable exemption (except for transactions acknowledged in writing to be
non-exempt by such Participant). Accordingly, if any provision of this Plan or
any Award agreement does not comply with the requirements of Rule 16b-3
promulgated under the Exchange Act as then applicable to any such transaction,
such provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under section 16(b) of the Exchange Act. The Board may
refuse to issue or transfer any shares of Common Stock or other consideration
under an Award if, acting in its sole discretion, it determines that the
issuance or transfer of such shares or such other consideration might violate
any applicable law, regulation, or stock exchange rule or entitle the Company to
recover the same under section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
SECTION 12.11 No Trust or Fund Created . Neither the Plan nor an Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that a Participant acquires the right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the Company.
SECTION 12.12 Clawback . Notwithstanding any other provisions in this Plan, any
Award which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).






16